EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jake Kern/Jae Kim on 02/11/2022.
The application has been amended as follows: 
--------------------------------------------------------------------
For claim 1, line 9, please insert – ; and provide the first MPSV to the PMIC as a PMIC supply voltage-- before the “.” 
For claim 2, cancel claim 2
For claim 8, line 2, please insert – comprising a power management integrated circuit (PMIC)-- before the “;” 
For claim 8, line 6, please insert – ; and
	provide the first MPSV and the second MPSV to the PMIC as a PMIC supply voltage
 – before the “.” 
For claim 10, line 1, please insert – the CVM is configured to -- before the “:” 
For claim 10, line 2, 3, 4, please delete “the plurality of memory sub-system components comprises a power management integrated circuit (PMIC); and
the CVM is configured to:” after the “:” in line 1
For claim 15, line 8, please insert -- ; 
	wherein the CVM is configured to operate as a capacitive voltage amplifier (CVA) to amplify the primary supply voltage – before the “.” 
Claim 17, cancel claim 17


Allowable Subject Matter
Claims 1, 3-16, 18-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Tejada (US 8542059).
Tejada discloses provide a power supply system that uses a capacitive voltage divider to selectively monitor various power supplies on an IC chip. The power supply system may sample a monitored power supply to a capacitor and select certain capacitors from a set of switched capacitors to divide down the sampled voltage. The resulting voltage may be compared to a voltage reference. Further, based on the monitored power supply level, the power supply system may turn on a switch between an external power supply and a regulated digital power supply to charge the regulated digital power supply while a main LDO is turned off. 
Regarding independent claims 1, 8 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: provide the first MPSV to the PMIC as a PMIC supply voltage.
Regarding independent claims 15 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the CVM is configured to operate as a capacitive voltage amplifier (CVA) to amplify the primary supply voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824